DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Status of Claims
Claims 1-6 and 14 were rejected in Office Action mailed on 03/18/2021.
Applicant filed a response, amended claim 1 and 6, and cancelled claim 5. Claim 7 was previously cancelled.
Claims 1-4, 6, and 8-14 are currently pending in the application, of claims 8-13 are withdrawn from consideration.
The merits of claims 1-4, 6 and 14 are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 14  arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation:
“wherein the lithium ion-conducting sulfide-based electrolyte satisfies the following Equation 1:
            
                80
                <
                
                    
                        100
                         
                        x
                         
                        I
                        (
                        
                            
                                
                                    
                                        P
                                        S
                                    
                                    
                                        4
                                    
                                
                                )
                            
                            
                                3
                                -
                            
                        
                    
                    
                        
                            
                                I
                                (
                                
                                    
                                        P
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        S
                                    
                                    
                                        6
                                    
                                
                            
                            
                                4
                                -
                            
                        
                        )
                        +
                        
                            
                                I
                                (
                                
                                    
                                        P
                                        S
                                    
                                    
                                        4
                                    
                                
                            
                            
                                3
                                -
                            
                        
                        )
                    
                
                ≤
                100
            
        
 	wherein I(P2S64-) is an area of a Raman spectrum peak about 380 cm-1; and
	I(PS43-) is an area of a Raman spectrum peak at about 425 cm-1”
	The substitution of the defined peaks in Equation 1 would result in a false mathematical relation (see below calculation).
            
                80
                <
                
                    
                        100
                         
                        x
                         
                        
                            
                                425
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                    
                    
                        
                            
                                425
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                        +
                        
                            
                                380
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                    
                
                ≤
                100
            
        
            
                80
                <
                52.8
                ≤
                100
            
        
52.8 is not higher than 80 and lower or equal than 100. 
Therefore, It is not clear what is required by this limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969).
Regarding claims 1-3 and 6, Deiseroth teaches a lithium-conducting sulfide-based solid electrolyte (i.e., lithium argyrodite electrolyte) (abstract) (paragraph [0005]) containing selenium (paragraph [0020]) represented by the following formula 1 and having an argyrodite-type crystal structure (paragraphs [0003]-[0010], [0018]):
[Formula I]
Li6B6+S5-aX2-aY-
wherein B6+ is phosphorus (P) (paragraph [0019];
wherein X2- is selenium (Se) (paragraph [0020]);
wherein Y- is at least one halogen element selected from the group consisting of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) elements and in which 0≤a≤2 (paragraph [0021]).
Some examples are as follow:
when a=0.25 and  Y- is Cl, the resulting formula is Li6PS4.75Se0.25Cl
when a=0.50 and  Y- is Cl, the resulting formula is Li6PS4.50Se0.50Cl
when a=0.75 and Y- is Cl, the resulting formula is Li6PS4.25Se0.75Cl
As such, the solid electrolyte of Deiseroth clearly reads on the claimed solid electrolyte.
It is noted that Dieseroth differ in the exact same atomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
As to the properties of the solid electrolyte such as the 31P-NMR spectrum ranges, the Raman spectrum in relation to the mathematical Equation 1 and those recited in claims 2-3 and 6 that include X-ray diffraction (XRD) patters and the lattice constant, since the solid electrolyte composition of Deiseroth is identical to the one claimed, such is expected to have the same properties. As provided in MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.
Regarding claim 14, Dieseroth teaches the ion-conducting sulfide-based solid electrolyte as described above in claim 1, wherein a satisfies 0≤a≤2 (paragraph [0021]). It is noted that Dieseroth differ in the exact same atomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Dieseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969) as applied to claim 1 above, and further in view of Kota et al. (JP 2018029058) and in the alternative, in view of Kim et al. (U.S. Patent Application Publication 2017/0317381).
Regarding claim 4, Dieseroth teaches the lithium ion-conducting sulfide-based solid electrolyte as described above in claim 1. Dieseroth does not explicitly teaches the particulars of the anionic clusters of PS4-3 and P2S64-. However, since the prior art teaches identical chemical composition, it would be expected to have the same properties and structure to include the anionic clusters and the Raman spectrum results satisfying the claimed formula. Nonetheless, additional guidance is provided below.
Kota is also directed to a the lithium ion-conducting sulfide-based solid electrolyte (i.e., sulfide solid electrolyte)(abstract) (page 2). Kota, same as Dieseroth, teaches the electrolyte includes lithium, phosphorous, sulfur (page 2), selenium and at least one halogen selected from the group of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) (page 3-4). Further, Kota teaches the electrolyte having anionic clusters of PS4-3 and P2S64- with an area of a Raman spectrum peak at about 430cm-1 and 380cm-1 respectively (page 5 and page 12) which would satisfy the claimed equation 1. 
Dieseroth and Kota are analogous art as they recognize the same technical difficulty, namely lithium ion-conducting sulfide-based solid electrolyte. In addition, as described above, Dieseroth and Kota disclose a solid electrolyte with substantially similar structure. It would have 
In the alternative, Kim, drawn to a lithium ion-conducting sulfide-based solid electrolyte (abstract) (paragraph [0002]), teaches an electrolyte, same as Dieseroth and Kota, that includes lithium, phosphorous, sulfur (paragraph [0019]) and selenium (paragraph [0049]). Kim teaches the electrolyte having anionic distribution clusters of PS4-3 and P2S64- (paragraph [0023]) exhibiting peaks in the Raman spectrum of 425cm-1 and 380cm-1 (as shown in figure 2 below) (paragraph [0025]) which satisfies the claimed formula. 
Dieseroth and Kim are analogous art as they recognize the same technical difficulty, namely lithium ion-conducting sulfide-based solid electrolyte. In addition, as described above, Dieseroth and Kim disclose a solid electrolyte with substantially similar structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to expect in Dieseroth the same characterization results for the Raman spectrum for the solid electrolyte as described in Kim as they both teaches substantially similar structure. 

    PNG
    media_image1.png
    755
    560
    media_image1.png
    Greyscale



Response to Arguments
Applicant arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
Applicant argue the new amendments which recite the relation of Equation 1 with respect to Raman spectrum results in an amount of not lower than 80% and lower than 100% and Kim results in an amount of 65% (see Applicant arguments/remarks page 9-10 filed on 06/16/2021).
Examiner respectfully disagree. As indicated above, the substitution of the defined peaks in Equation 1 as recited would result in a false mathematical relation (see below calculation).
            
                80
                <
                
                    
                        100
                         
                        x
                         
                        
                            
                                425
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                    
                    
                        
                            
                                425
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                        +
                        
                            
                                380
                                c
                                m
                            
                            
                                -
                                1
                            
                        
                    
                
                ≤
                100
            
        
            
                80
                <
                52.8
                ≤
                100
            
        
52.8 is not higher than 80 and lower or equal than 100. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miyashita et al. (U.S. Patent Application Publication 2017/0222257)
Miyashita teaches a lithium ion-conducting sulfide-based solid electrolyte containing selenium represented by:
Li7-x-2yPS6-x-yClx in which compositional formula, conditions: 0.8≤x≤1.7 and 0˂y≤-0.25x+0.5 are satisfied which reads on the claimed lithium ion-conducting sulfide-based solid electrolyte. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723